Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/16/2020, and the claims filed on 08/28/2020 has been entered. 

Status of the Claims
Claims 1, 2, 4, 5, 7-11, 13, 15-18, and 21-26 are pending.  Claims 15-18 stand withdrawn without traverse.
Claims 1, 2, 4, 5, 7-11, 13, and 21-26 are under current examination.

All rejections not reiterated have been withdrawn.  
As noted in the Advisory Action mailed on 10/08/2020, the double patenting rejection over US Patent Application No. 15/328,824 has been withdrawn in view of the terminal disclaimer filed 08/28/2020.

Claim Objections
Claims 8-10 and 24-26 are objected to because of the following informalities:  The examiner recommends writing out phosphatidylserine rather than “PS” in each of the claims noted above for consistency.  Appropriate correction is required.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1, 2, 4, 5, 7, 8, 10, 21-24 and 26 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a natural phenomenon (product of nature) without significantly more. 

Independent claims 1 and 2 recite “[a] phosphatidylserine powder composition comprising at least 20% by weight of a phosphatidylserine”.  The claims further define the particle size of the powder as well as the intended use but do not add any further structural limitations.  This judicial exception is not integrated into a practical application because, other than being in powder form and having a particle size as required by the claim, there are no additional substances recited in the claims other than the phosphatidylserine, which is a product of nature.  The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because there are no other structural elements recited in the claims besides the product of nature itself.  That the phosphatidylserine is in powder form and has a defined particle size does not distinguish it under 35 USC 101 from the naturally occurring substance phosphatidylserine.


Claim Rejections - 35 USC § 102/35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.



In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 2, 8, 10, 24, and 26 are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Cremer et al. (US 2006/0257490; publication date: 11/16/2006).

Cremer teaches an example composition containing the phospholipid Leci PS 20F from Degussa Food Ingredients GmbH and fructan in a weight ratio of 1:4, i.e. the 
The product LeciPS 20 F appears to be 100 percent phosphatidylserine as PS generally refers to phosphatidylserine in the field of phospholipids thus, Cremer anticipates the instant claims.
In the alternative, it would have been prima facie obvious to formulate Cremer’s granules to contain phosphatidylserine in an amount of at least 5% by weight of phosphatidylserine because this is the preferred substance and the preferred range for this substance disclosed by Cremer (0026).  Claims 1 and 2 are considered, in the alternative, prima facie obvious because the range for the preferred phospholipid, phosphatidylserine, disclosed by Cremer overlaps with the range recited in the instant claims.  See MPEP 2144.05.  
With regard to the functional language recited in the instant claims requiring the phosphatidylserine powder to disperse more homogeneously and demonstrate reduced sedimentation when mixed with water or in a liquid nutritional, nutraceutical, or pharmaceutical composition or function or medical food compared to a PS preparation in which more than 20% of the PS preparation has a particle size of above 500 microns, this is considered to be an inherent property of the powder disclosed by Cremer as the particle size of Cremer’s powder falls below the range required by the claims.  
With regard to instant claims 1 and 2, the phosphatidylserine granules disclosed by Cremer are suitable for food products and are therefore considered suitable for improving sport performance or skin health in a subject.  

Claims 9, 11, 13, and 25 are rejected under 35 U.S.C. 103 as obvious over Cremer et al. (US 2006/0257490; publication date: 11/16/2006) as applied to claims 1, 2, 8, 10, 24, and 26 above and as described below.

The relevant disclosure of Cremer is set forth above, where the limitations of claims 1, 2, 8, 10, 24, and 26 have been addressed.
With regard to claims 9, 11, 13, and 25, Cremer does not disclose an example composition wherein the phosphatidylserine granules (i.e. powder) are incorporated into a nutritional, nutraceutical or pharmaceutical composition or functional or medical food; however, it would have been obvious to do so as this is the intent of the invention (see abstract).  

Claims 4 and 21 rejected under 35 U.S.C. 103 as being unpatentable over Cremer et al. (US 2006/0257490; publication date: 11/16/2006) as applied to claims 1, 2, 8-11, 13, and 24-26 above, and further in view of De Ferra et al (US 6,492,146; issue date: 12/10/2002; cited in the IDS filed on 06/26/2018).

The relevant disclosure of Cremer is set forth above.  Cremer is silent with respect to the source of the phosphatidylserine.

It would have been prima facie obvious to use phosphatidylserine generated by De Ferra’s method because one of ordinary skill in the art would have recognized this as a suitable source of phosphatidylserine.  Please refer to MPEP 2144.07.

Claims 5 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Cremer et al. (US 2006/0257490; publication date: 11/16/2006) and De Ferra et al (US 6,492,146; issue date: 12/10/2002; cited in the IDS filed on 06/26/2018), as applied to claims 1, 2, 4, 8-11, 13, 21, and 24-26 above, and further in view of Hruschka et al (US 2003/0054084; publication date: 03/20/2003).

The relevant disclosures of Cremer and De Ferra are set forth above.  Neither reference discloses purifying the phosphatidylserine using an organic solvent.  
Hruschka disclose that lecithin (a phospholipid mixture that may contain phosphatidylserine; see para 0002 and 0004) may be washed using low alcohol followed by concentrated alcohol (para 0028).  
It would have been prima facie obvious to wash (i.e. purify) the phosphatidylserine for use in Cremer’s phosphatidylserine granules.  One of ordinary skill in the art would have been motivated to do so in order to improve the purity of the desired active agent (i.e. the phosphatidylserine).  One of ordinary skill in the art would have had a reasonable expectation of success because this would merely require following well known purification techniques such as those disclosed by Hruschka. 

Claims 7 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Cremer et al. (US 2006/0257490; publication date: 11/16/2006) as applied to claims 1, 2, 8-11, 13, and 24-26 above, and further in view of De Ferra et al. (US 5,700,668; issue date: 12/23/1997; cited in the IDS filed on 06/26/2018).

The relevant disclosure of Cremer is set forth above.  Cremer is silent with respect to the source of the phosphatidylserine.
De Ferra discloses that phosphatidylserine may be synthesized by reacting serine with natural phosphatides, such as soybean or egg lecithin, or with synthetic phosphatides, in the presence of a phospholipase D, having transphosphatidylating activity, in an aqueous/organic diphasic system (i.e. a biphasic reaction, abstract).
It would have been prima facie obvious to use phosphatidylserine generated by De Ferra’s method because one of ordinary skill in the art would have recognized this as a suitable source of phosphatidylserine.  Please refer to MPEP 2144.07.

Response to Arguments
Applicant’s arguments filed 08/28/2020 that Ueda teaches that amounts of phosphatidylserine above 10% can lead to a phospholipid dispersion in water apart from the oil-soluble antioxidant substance (Ueda: 0122) with respect to the rejection(s) of the claims as obvious over Ueda under 35 USC 103 have been fully considered and are persuasive in view of the amendments to the claims.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made as set forth above.  


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 


Claims 1, 2, 8-11, 13, and 24-26 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-11 of U.S. Patent No. 10,888,573 in view of Cremer et al. (US 2006/0257490; publication date: 11/16/2006).   

Inter alia, the claims of the ‘573 patent embrace a preparation or a pharmaceutical or nutritional composition comprising phosphatidylserine.  With regard to the term “a preparation”, this term embraces powders, as indicated at col 12, line 9 of the ‘573 specification.  Thus, the ‘573 patent embraces a phosphatidylserine powder.  As the powder may be used in pharmaceutical or nutritional compositions, the examiner considers it suitable for use in improving sport performance or skin health in a subject.  The claims of the ‘573 patent are silent with respect to the particle size or dispersibility of the phosphatidylserine preparation.  
Cremer discloses formulations containing phosphatidylserine (abstract) that are readily dispersible in water (0010-0017, which disclose the problems of the prior art that, in turn, are solved by Cremer’s invention) and that have a particle size distribution where effectively all of the particles are sized at 500 microns or less (0040-0041).  
prima facie obvious to formulate the phosphatidylserine preparation of the ‘573 patent to have a particle size distribution of less than 500 microns.  One having ordinary skill in the art would have been motivated to do so in order to make the composition easy to mix in an aqueous medium.  The skilled Artisan would have had a reasonable expectation of success because Cremer discloses that this can be done by granulation.
With regard to the functional language recited in the instant claims requiring the phosphatidylserine powder to disperse more homogeneously and demonstrate reduced sedimentation when mixed with water or in a liquid nutritional, nutraceutical, or pharmaceutical composition or function or medical food compared to a PS preparation in which more than 20% of the PS preparation has a particle size of above 500 microns, this is considered to be an inherent property of the powder disclosed by Cremer as the particle size of Cremer’s powder falls below the range required by the claims.  Moreover, Cremer solves the problem of improving dispersibility of phospholipid, and particularly phosphatidylserine, powders in aqueous solutions (0010-0017).  

Claims 4 and 21 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-11 of U.S. Patent No. 10,888,573 in view of Cremer et al. (US 2006/0257490; publication date: 11/16/2006) as applied to claims 1, 2, 8-11, 13, and 24-26  above, and further in view of De Ferra et al (US 6,492,146; issue date: 12/10/2002; cited in the IDS filed on 06/26/2018).

The limitations of the ‘573 patent and relevant disclosure of Cremer is set forth above.  The ‘573 patent and Cremer are silent with respect to the source of the phosphatidylserine.

It would have been prima facie obvious to use phosphatidylserine generated by De Ferra’s method because one of ordinary skill in the art would have recognized this as a suitable source of phosphatidylserine.  Please refer to MPEP 2144.07.

Claims 5 and 22 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-11 of U.S. Patent No. 10,888,573 in view of Cremer et al. (US 2006/0257490; publication date: 11/16/2006) and De Ferra et al (US 6,492,146; issue date: 12/10/2002; cited in the IDS filed on 06/26/2018)as applied to claims 1, 2, 4, 8-11, 13, 21, and 24-26  above, and further in view of Hruschka et al (US 2003/0054084; publication date: 03/20/2003).

The relevant limitations of the ‘573 claims and disclosures of Cremer and De Ferra are set forth above.  None of these discloses purifying the phosphatidylserine using an organic solvent.  
Hruschka disclose that lecithin (a phospholipid mixture that may contain phosphatidylserine; see para 0002 and 0004) may be washed using low alcohol followed by concentrated alcohol (para 0028).  
It would have been prima facie obvious to wash (i.e. purify) the phosphatidylserine for use in the invention of the ‘573 patent.  One of ordinary skill in the art would have been motivated to do so in order to improve the purity of the desired active agent (i.e. the phosphatidylserine).  One of ordinary skill in the art would have . 

Claims 7 and 23 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-11 of U.S. Patent No. 10,888,573 in view of Cremer et al. (US 2006/0257490; publication date: 11/16/2006) as applied to claims 1, 2, 8-11, 13, and 24-26  above, and further in view of De Ferra et al. (US 5,700,668; issue date: 12/23/1997; cited in the IDS filed on 06/26/2018).

The relevant limitations of the ‘573 patent and the disclosure of Cremer is set forth above.  Neither discloses the source of the phosphatidylserine.
De Ferra discloses that phosphatidylserine may be synthesized by reacting serine with natural phosphatides, such as soybean or egg lecithin, or with synthetic phosphatides, in the presence of a phospholipase D, having transphosphatidylating activity, in an aqueous/organic diphasic system (i.e. a biphasic reaction, abstract).
It would have been prima facie obvious to use phosphatidylserine generated by De Ferra’s method because one of ordinary skill in the art would have recognized this as a suitable source of phosphatidylserine.  Please refer to MPEP 2144.07.
  
Conclusion
No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHERINE PEEBLES whose telephone number is (571)272-6247.  The examiner can normally be reached on Monday through Friday: 9 am to 3 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/KATHERINE PEEBLES/Primary Examiner, Art Unit 1617